 


110 HR 1377 IH: Teachers of English Language Learners Act
U.S. House of Representatives
2007-03-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS
1st Session
H. R. 1377 
IN THE HOUSE OF REPRESENTATIVES 
 
March 7, 2007 
Mr. Cuellar (for himself, Mr. Renzi, Mr. McGovern, Mr. Pastor, and Ms. Herseth) introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To amend the Internal Revenue Code of 1986 to provide a credit against tax for an individual teaching in a school with a significant number of limited English proficient students and to provide a deduction for expenses paid or incurred by a teacher for courses required for certification in teaching English as a second language. 
 
 
1.Short titleThis Act may be cited as the Teachers of English Language Learners Act. 
2.Credit for teachers in limited English proficient school 
(a)In generalSubpart A of part IV of subchapter A of chapter 1 of the Internal Revenue Code of 1986 (relating to nonrefundable personal credits) is amended by inserting after section 25D the following new section: 
 
25E.Teachers in limited English proficient schools 
(a)In generalIn the case of an eligible teacher, there shall be allowed a credit against the tax imposed by this chapter for the taxable year an amount equal to— 
(1)$1,500, for each of the first 5 taxable years for which the taxpayer is allowed a credit under this section, and 
(2)$1,000, for any other taxable year. 
(b)Credit allowed only for 10 taxable yearsNo credit shall be allowed under this section with respect to a taxpayer for any taxable year after the 10th taxable year for which such taxpayer is allowed a credit under this section. 
(c)Eligible teacherFor purposes of this section— 
(1)In generalThe term eligible teacher means, with respect to a taxable year, any individual who is a full-time teacher in any limited English proficient school for the academic year ending in such taxable year. 
(2)Limited English proficient schoolThe term limited English proficient school means any school— 
(A)which provides elementary education or secondary education, as determined under State law, and 
(B)in which 10 percent or more of the students enrolled are limited English proficient (as defined in section 9901 of the Elementary and Secondary Education Act of 1965).. 
(b)Clerical amendmentThe table of sections for such subpart is amended by inserting after the item relating to section 25D the following new item: 
 
 
Sec. 25E. Teachers in limited English proficient schools.. 
(c)Effective dateThe amendments made by this section shall apply to taxable years beginning after the date of the enactment of this Act. 
3.Teaching English as second language certification expenses 
(a)In generalPart VII of subchapter B of chapter 1 of the Internal Revenue Code of 1986 (relating to additional itemized deductions for individuals) is amended by redesignating section 224 as section 225 and by inserting after section 223 the following new section: 
 
224.Teaching English as second language certification expenses 
(a)In generalIn the case of an individual, there shall be allowed as a deduction TESL certification expenses paid or incurred by the taxpayer for the taxable year. 
(b)TESL certification expenses 
(1)In generalFor purposes of this section, the term TESL certification expenses means tuition and fees required for the enrollment or attendance of the taxpayer or the taxpayer’s spouse at an eligible educational institution (as defined in section 25A) for a course which is required for certification of such individual as qualified to teach English to elementary or secondary school students who are limited English proficient (as defined in section 9901 of the Elementary and Secondary Education Act of 1965).  
(2)ExceptionsSuch term shall not include any amounts to the extent such amounts— 
(A)are for a course that is part of the individual’s degree program, or 
(B)are funded by another person (or any governmental entity). 
(c)Denial of double benefitNo deduction shall be allowed under this section for any expense for which a deduction or credit is allowed under any other provision of this chapter. . 
(b)Deduction allowed whether or not taxpayer itemizes other deductionsSubsection (a) of section 62 of such Code is amended by adding at the end the following new paragraph: 
 
(22)Teaching English as second language certification expensesThe deduction allowed by section 224.. 
(c)Clerical amendmentThe table of sections for part VII of subchapter B of chapter 1 of such Code is amended by striking the last item and inserting the following new items: 
 
 
Sec. 224. Teaching English as second language certification expenses. 
Sec. 225. Cross reference.. 
(d)Effective dateThe amendments made by this section shall apply to amounts paid or incurred in taxable years beginning after December 31, 2007 .  
 
